IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBERT STOCKTON,                  :    No. 5 EAP 2015
                                  :
                 Appellant        :    Appeal from the Order of Commonwealth
                                  :    Court dated November 3, 2014 at No. 90
                                  :    MD 2014
           v.                     :
                                  :
                                  :
CHIEF HEARING EXAMINER - ROBIN M. :
LEWIS, JOHN WETZEL, L. OLIVER, J. :
WHITESEL, D. MYER, MANDY J.       :
BISER,M.A. MORDER, JOHN           :
FISHER,C.O.R.G. WERTZ, CAPTAIN    :
SUNDERLAND, AMY HIMES, T. MILLER, :
C.O. BARDT, LT. BARD,C.O.         :
HARPSTER , C.O. WILLINSKY, C.O.   :
WILSON, C.O. MYERS, DEPT. OF      :
CORRECTIONS, J.L. EVERHART,       :
                                  :
                 Appellees        :


                                   ORDER


PER CURIAM
      AND NOW, this 29th day of September, 2015, the Order of the Commonwealth

Court is hereby AFFIRMED.